PER CURIAM.
Defendant, a juvenile, was convicted of attempted first-degree murder and robbery and sentenced as an adult. In this appeal, he does not challenge his robbery conviction.
We do not agree with his first contention that there was insufficient evidence of premeditation to support his conviction for attempted first-degree murder. See Ross v. State, 474 So.2d 1170, 1174 (Fla.1985); Johnson v. State, 486 So.2d 657, 659 (Fla. 4th DCA 1986). Thus we affirm his conviction for attempted first-degree murder.
However, we agree with his second contention that the trial court in sentencing him as an adult failed to make all the findings required by section 39.111(7)(c)1-6, Florida Statutes (1989). Resentencing is required. Stickles v. State, 579 So.2d 878 (Fla. 2d DCA 1991).
Affirmed in part, reversed in part, and remanded for proceedings consistent herewith.
LEHAN, A.C.J., and HALL and THREADGILL, JJ., concur.